     Case 1:19-cv-05421-MLB-JSA Document 68 Filed 08/13/21 Page 1 of 9




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


David Michael Akin,

                        Plaintiff,
                                       Case No. 1:19-cv-5421-MLB
v.

TMC Maintenance Co., LLC,

                        Defendant.

________________________________/

                          OPINION & ORDER

     Plaintiff David Michael Akin sued Defendant TMC Maintenance

Co., LLC under the Americans with Disabilities Act (“ADA”). The ADA

applies only to employers with at least 15 employees over a specified 20-

week period. 42 U.S.C. § 12111(5)(A). Defendant’s original answer did

not assert any defense on numerosity. (Dkt. 5 ¶ 11.) Defendant later

amended its answer to assert such a defense. (Dkt. 48.) Plaintiff moved

for partial judgment on the pleadings based on Defendant’s initial

answer.    (Dkt. 52.)     The Magistrate Judge filed a Report and

Recommendation saying the Court should deny that motion but allow

Plaintiff discovery-related relief he seeks. (Dkt. 57.) Plaintiff objects to
     Case 1:19-cv-05421-MLB-JSA Document 68 Filed 08/13/21 Page 2 of 9




this recommendation in part—not contesting the denial of his motion for

judgment on the pleadings but arguing the Magistrate Judge erred in

failing to strike Defendant’s amended answer. (Dkt. 60.)        The Court

overrules Plaintiff’s objections and adopts the Magistrate Judge’s report

and recommendation (“R&R”).

I.   Background

     In its original answer, Defendant did not assert any affirmative

defense as to numerosity, instead admitting that “[a]t all times relevant

to this lawsuit, Defendant had over 15 employees.” (Dkt. 5 ¶ 11.) But

Defendant also reserved the right to assert any affirmative defenses that

“may be disclosed during the course of additional investigation and

discovery.” (Id. at 3.) The Court issued its Scheduling Order, which

incorporated the deadlines in Rule 15(a)(1) of the Federal Rules of Civil

Procedure, requiring amendments to any pleading within 21 days of the

filing of that pleading absent leave of Court or agreement of the parties.

(Dkt. 11 at 1.) Seven months later, Defendant filed an amended answer,

without seeking leave of Court. (Dkt. 48.) The only alteration was the

addition of a specific defense, stating that “[t]he Defendant is not an




                                    2
      Case 1:19-cv-05421-MLB-JSA Document 68 Filed 08/13/21 Page 3 of 9




employer as defined under 42 U.S.C. § 12111(5)(a) (2019) and is not

subject [to the ADA].” (Id. at 1.)

II.   Standard of Review

      A.    Report and Recommendation

      The district court must “conduct[] a plain error review of the

portions of the R&R to which neither party offers specific objections and

a de novo review of the Magistrate Judge’s findings to which [a party]

specifically objects.” United States v. McIntosh, 2019 WL 7184540, at *3

(N.D. Ga. Dec. 26, 2019); see 28 U.S.C. § 636(b)(1) (“[T]he court shall

make a de novo determination of those portions of the [R&R] to which

objection is made.”); United States v. Slay, 714 F.2d 1093, 1095 (11th Cir.

1983) (plain error review appropriate in absence of objection). “Parties

filing objections to a magistrate’s report and recommendation must

specifically identify those findings objected to. Frivolous, conclusive, or

general objections need not be considered by the district court.” Marsden

v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). After conducting the

required review, a district court “may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1).



                                     3
     Case 1:19-cv-05421-MLB-JSA Document 68 Filed 08/13/21 Page 4 of 9




     B.    Judgment on the Pleadings

     Rule 12(c) of the Federal Rules of Civil Procedure permits a party

to move for judgment on the pleadings “[a]fter the pleadings are closed—

but early enough not to delay trial.” Fed. R. Civ. P. 12(c). Judgment on

the pleadings is appropriate only “where there are no material facts in

dispute and the moving party is entitled to judgment as a matter of law.”

Id. at 1335 (quoting Cannon v. City of W. Palm Beach, 250 F.3d 1299,

1301 (11th Cir. 2001)). “[A] plaintiff who bears the burden of proof on an

asserted claim is entitled to judgment on the pleadings if the defendant

admits allegations establishing liability and fails to offer any pertinent

defense.” Vann v. Inst. of Nuclear Power Operations, Inc., No. 1:09-CV-

1169-CC-LTW, 2010 WL 11601718, at *2 (N.D. Ga. July 15, 2010)

(collecting authority).

     In adjudicating a motion for judgment on the pleadings, the Court

may not consider facts appearing outside the parties’ pleadings, or those

that have not been otherwise judicially noticed, without converting the

motion into one for summary judgment.          See Cunningham v. Dist.

Attorney’s Office for Escambia Cnty., 592 F.3d 1237, 1255 (11th Cir.

2010); E.E.O.C. v. Austal USA, LLC, 389 F. Supp. 3d 1015, 1018 (S.D.



                                    4
     Case 1:19-cv-05421-MLB-JSA Document 68 Filed 08/13/21 Page 5 of 9




Ala. 2019). “Where the plaintiff moves for judgment on the pleadings, the

fact allegations of the answer are taken to be true, but those of the

complaint are taken as true only where and to the extent that they do not

conflict with those of the answer.” McCray v. Deitsch & Wright, P.A., 356

F. Supp. 3d 1358, 1360–61 (M.D. Fla. 2019) (quoting Parker v. DeKalb

Chrysler Plymouth, 459 F. Supp. 184, 187 (N.D. Ga. 1978)). The Court

must view the facts “in the light most favorable to the nonmoving party”

which, in this case, is Defendant. See Mergens v. Dreyfoos, 166 F.3d 1114,

1117 (11th Cir. 1999) (citing Ortega v. Christian, 85 F.3d 1521, 1524 (11th

Cir. 1996)).

III. Discussion

     The       Magistrate   Judge   found   judgment   on   the   pleadings

unwarranted mainly because the facts admitted in the original answer

do not clearly preclude a factual dispute on numerosity. (Dkt. 57 at 6–7.)

The Court finds no plain error. Plaintiff’s motion is based on Defendant’s

admission to the allegation that “[a]t all times relevant to this lawsuit,

Defendant had over 15 employees.” (Dkt. 1 ¶ 11.) This admission cannot

establish coverage under the ADA, which requires that Plaintiff show

that Defendant employed at least 15 employees for a specified 20-week



                                      5
     Case 1:19-cv-05421-MLB-JSA Document 68 Filed 08/13/21 Page 6 of 9




period. See 42 U.S.C. § 12111(5)(A). The phrase “at all times relevant to

this lawsuit” is not defined. The Complaint suggests that the relevant

circumstances that gave rise to the case began with the onset of Plaintiff’s

disability on December 22, 2017 and his termination a couple of weeks

later, in “early January 2018.” (Id. ¶¶ 14–39.) Viewing the facts in the

light most favorable to the nonmoving party, all that Defendant admitted

in the original answer was that it employed at least 15 people during

these relevant facts, that is, in December 2017 and January 2018. (See

Dkt. 54 at 6.) Defendant’s admission to Paragraph 11 of the Complaint

cannot foreclose a material dispute of fact on numerosity. Because the

Complaint is ambiguous as to when it alleges Defendant maintained at

least 15 employees, it was not plain error to deny Plaintiff’s motion for

judgment on the pleadings.

     Plaintiff “does not contest” the denial of his motion for judgment on

the pleadings but still argues the Magistrate Judge erred by going

“beyond the motion” and “allow[ing] Defendant to Amend its answer to

assert a new affirmative defense out-of-time and without any request

from Defendant for leave of Court” or any good cause.          There is no

question that Defendant filed an amended answer out of compliance with



                                     6
     Case 1:19-cv-05421-MLB-JSA Document 68 Filed 08/13/21 Page 7 of 9




the Court’s Scheduling Order and the Federal Rules. (Dkt. 60 at 1–2.)

But Plaintiff did not raise an argument about the timeliness of this

pleading until nearly two months after the amended answer was filed.

And more importantly, as the Magistrate Judge noted more than once,

Plaintiff did not move to strike the amended Complaint. (Dkt. 57 at 6,

9.) Nowhere in the motion for judgment on the pleadings did Plaintiff

argue that the Court should strike the amended Complaint.1 Instead,

Plaintiff asked the Court to enter a judgment on the pleadings that

Defendant is a covered employer under the ADA based on the admissions

in Defendant’s answer and Defendant Jeff Guthrie’s deposition

testimony.2 And Plaintiff expressly requested that “should the Court

allow Defendant to amend its answer, Plaintiff asks that discovery be

extended for Plaintiff only for 45 days to allow Plaintiff to gather

further . . . records, “that they be allowed to re-depose Mr. Guthrie and/or




1  Plaintiff argues that he requested that the pleading be stricken in his
reply brief. (Dkt. 60 at 4.) But Plaintiff did not seek such relief in his
original motion.
2 The Magistrate Judge correctly excluded extrinsic evidence outside the

pleadings in considering Plaintiff’s motion. See Cunningham, 592 F.3d
at 1255 (11th Cir. 2010).

                                     7
       Case 1:19-cv-05421-MLB-JSA Document 68 Filed 08/13/21 Page 8 of 9




take a 30(b)(6) deposition of Defendant,” and “that all such depositions

be paid for by Defendant.” (Dkt. 52 at 6.)

       Plaintiff cannot now convert his motion for judgment on the

pleadings into a motion to strike by arguing that the Magistrate Judge

erred in granting Plaintiff the precise relief he requested.3 The Court

also will not strike the amended answer, which was filed nearly a year

ago.    The amended answer does not seek to retract or change any

admissions of any factual allegations, but merely announces Defendant’s

intent to argue that it does not meet the numerosity requirement. And

numerosity is simply an element of Plaintiff’s own case on which Plaintiff

bears the burden of proof. See Arbaugh v. Y & H Corp., 546 U.S. 500, 516

(2006).     Further, the 45-day discovery extension granted by the

Magistrate Judge has long expired, and, presumably, the parties have

conducted the added discovery on the employee-numerosity issue. These




3The Magistrate Judge ordered that discovery be extended for another
45 days from the date of the R&R and permitted Plaintiff to re-depose
any witnesses already deposed, limiting the subject matter of the
depositions to the employee-numerosity issue and the time of any
deposition to no more than two hours. The Magistrate Judge further
ordered that Plaintiff has a right to recover the reasonable costs and
attorney’s fees associated with re-deposing Jeff Guthrie (not including
preparation time).

                                      8
      Case 1:19-cv-05421-MLB-JSA Document 68 Filed 08/13/21 Page 9 of 9




considerations aside, however, it remains true that Plaintiff filed a

motion for judgment on the pleadings, not a motion to strike, and

Plaintiff’s motion must be denied for these reasons.

IV.   Conclusion

      The   Court    OVERRULES         Plaintiff’s   Objections    (Dkt.   60),

ADOPTS       Magistrate     Judge    Justin    S.    Anand’s      Report   and

Recommendation (Dkt. 57), and DENIES Plaintiff’s Motion for

Judgment on the Pleadings (Dkt. 52).

      SO ORDERED this 13th day of August, 2021.




                                     9
